Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 14, 2017

                                       No. 04-17-00432-CV

                          IN THE INTEREST OF A.G.G., A CHILD,

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016PA00058
                               Norma Gonzales, Judge Presiding


                                          ORDER

        This is an accelerated appeal from a trial court’s order terminating appellant’s parental
rights. The clerk’s record was filed on July 11, 2017 and shows appellant filed a notice of appeal
on July 3, 2017, in which he contends he is appealing an “order of termination or
conservatorship, found by a jury on or about June 13, 2017.” However, the clerk’s record does
not include a final order of termination signed by the trial court. The clerk’s office of this court
contacted the district clerk’s office by telephone and was advised that no order of termination has
been signed.

        Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes
of all pending parties and claims in the record. Id. Because it appears there is no final order of
termination in the clerk’s record, it appears there is no final judgment from which appellant may
appeal at this time.

        Accordingly, we ORDER appellant to file a written response in this court on or before
July 31, 2017, showing cause why this appeal should not be dismissed for want of jurisdiction.
See TEX. R. APP. P. 42.3(a). If appellant fails to satisfactorily respond within the time provided,
the appeal will be dismissed. See id. R. 42.3(c). If a supplemental clerk’s record is required to
establish this court’s jurisdiction, appellant must ask the trial court clerk to prepare one and must
notify the clerk of this court that such a request was made. All deadlines in this matter are
suspended until further order of the court.

       We order the clerk of this court to serve a copy of this order on the trial court, appellant,
appellee, and the district clerk.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2017.


                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk